          Case 2:20-cv-00619-AKK Document 106 Filed 07/17/20 Page 1 of 3                  FILED
                                                                                  2020 Jul-17 PM 07:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


PEOPLE FIRST OF ALABAMA, et
al.,

            Plaintiffs,                                Case No.: 2:20-cv-00619-AKK
    v.
JOHN MERRILL, et al.,

            Defendants.


                 MOTION TO WITHDRAW ROBERT CLOPTON

         Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiffs

respectfully move to withdraw Plaintiff Robert Clopton as a party in this action. The

State Defendants and the Defendant election officials in Jefferson, Lee, Mobile,

Montgomery, and Wilcox counties do not oppose this motion. The remaining

Defendants’ have not advised Plaintiffs of their position on this motion.

         All other Plaintiffs and all claims will remain in this litigation.

         Accordingly, Plaintiffs respectfully request that this Court enter an order

voluntarily withdrawing Mr. Clopton, with prejudice, from this litigation.
       Case 2:20-cv-00619-AKK Document 106 Filed 07/17/20 Page 2 of 3




DATED this 17th day of July 2020.   Respectfully submitted,

 /s/ Deuel Ross                      /s/ Caren E. Short
Deuel Ross*                         Caren E. Short (ASB-0646-P48N)
Natasha C. Merle*                   Nancy G. Abudu*
Liliana Zaragoza*                   SOUTHERN POVERTY LAW CENTER
Steven Lance*                       PO Box 1287
Mahogane Reed*                      Decatur, GA 30031
NAACP LEGAL DEFENSE &               P: (404) 521-6700
   EDUCATIONAL FUND, INC.           F: (404) 221-5857
40 Rector Street, 5th Floor         caren.short@splcenter.org
New York, NY 10006                  nancy.abudu@splcenter.org
Tel.: (212) 965-2200
dross@naacpldf.org                T. Alora Thomas-Lundborg*
nmerle@naacpldf.org               Davin M. Rosborough*
lzaragoza@naacpldf.org            AMERICAN CIVIL LIBERTIES
                                  UNION FOUNDATION
 /s/ William Van Der Pol          125 Broad St.
William Van Der Pol [ASB-211214F] New York, NY 10004
Jenny Ryan [ASB–5455-Y84J]        (212) 549-2693
ALABAMA DISABILITIES              athomas@aclu.org
  ADVOCACY PROGRAM                drosborough@aclu.org
Box 870395
Tuscaloosa, AL 35487              /s/ Randall C. Marshall
P: (205)348-4928                  Randall C. Marshall (ASB-3023-A56M)
wvanderpoljr@adap.ua.edu          ACLU FOUNDATION
jrryan2@adap.ua.edu               OF ALABAMA, INC.
                                  P.O. Box 6179
Sarah Brannon*                    Montgomery, AL 36106-0179
AMERICAN CIVIL LIBERTIES          (334) 420-1741
UNION FOUNDATION                  rmarshall@aclualabama.org
915 15th Street, NW
Washington, DC 20005-2313         *Admitted pro hac vice
202-675-2337
sbrannon@aclu.org                 Attorneys for Plaintiffs




                                     2
       Case 2:20-cv-00619-AKK Document 106 Filed 07/17/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of
such to counsel of record.


                                              /s/ Deuel Ross
                                              Deuel Ross
                                              Counsel for Plaintiffs
